Citation Nr: 1400172	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability on both feet, to include a fungal infection also referred to as "jungle rot".

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to May 1967, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a bilateral "jungle rot" foot disability, and a December 2008 rating decision by the Reno, Nevada RO, which granted an increased rating from 30 percent to 50 percent disabling for posttraumatic stress disorder (PTSD), effective October 6, 2008- the date of the claim for an increased rating. A June 2013 rating decision granted an increased rating from 50 percent to 70 percent disabling for PTSD, effective October 6, 2008.

The issue of service connection for a bilateral "jungle rot" foot disability was previously remanded in September 2009 for a VA examination and medical etiology opinion. The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

For historical purposes, a claim for service connection for jungle rot was originally filed in April 2005. It was subsequently denied in a September 2005 rating decision because there was diagnosis and no nexus to military service. The Veteran did not file a timely appeal, therefore the September 2005 rating decision became final. The Veteran filed a request to re-open the claim in July 2006, submitting new evidence. A February 2007 rating decision denied service connection again for no nexus to service. The Veteran filed a timely notice of disagreement in March 2007. A September 2009 Board decision found that new and material evidence had been submitted that documented a diagnosis, therefore the claim was re-opened, but remanded for a VA examination.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via video teleconference in Las Vegas, Nevada in June 2009 regarding his service connection for a bilateral jungle rot foot disability. A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file has been completed.


FINDINGS OF FACT

1.  A bilateral foot fungal infection disability was not shown in service or for many years thereafter, and has not been shown by competent evidence to be related to a disease or injury of service origin.

2.  The Veteran's PTSD is manifested by symptoms such as sleep impairment, mild memory problems, and depression, all resulting in occupational and social impairment with deficiencies in most areas. Symptoms resulting in total occupational and social impairment have not been shown.

3.  The rating criteria for mental disabilities reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.


CONCLUSIONS OF LAW

1.  A bilateral foot fungal infection disability was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for an initial disability rating in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD) have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2013).

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist-Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159 and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records, VA medical treatment records from the Las Vegas VAMC and the Northwest PCC, and private medical records from Southwest Medical Associates, Inc. and Dr. S have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

As noted above, the Veteran testified at a hearing in June 2009 before a Veterans Law Judge (VLJ) who is no longer employed by the Board. The Veteran was given an opportunity to appear at another hearing before a VLJ, but did not respond to that request within the required 30 days from the date of the letter advising him of that opportunity.  In any event, during the June 2009, Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions regarding the onset and symptoms of his bilateral foot fungal infection disability. The hearing focused on the elements necessary to substantiate the claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law. See 38 C.F.R. § 3.159(c)(4). VA examinations were conducted in March 2013, December 2009, and December 2007; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The VA examiners performed all of the required physical examinations needed to determine the existence of a bilateral foot fungal infection disability. As will be discussed in greater detail below, the diagnosis and opinions were based on review of the claims file and available medical records, the Veteran's reported medical history and current symptoms, and physical examination results. The opinions provided supporting rationale based upon medical knowledge and expertise and the Veteran's history. The Board, therefore, finds the March 2013, December 2009, and December 2007 VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for a bilateral foot fungal infection disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Merits of the Claim- Service Connection 

The Veteran contends that he has suffered from a bilateral foot fungal infection disability since his active military service and therefore is entitled to service connection. For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a bilateral foot fungal infection disability during service or continuously since that time, or that any current bilateral foot fungal infection disability is otherwise related to service. The Board concludes that service connection for a bilateral foot fungal infection disability is not warranted.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. Service connection for sensorineural hearing loss will rebuttably be presumed if it manifests to a compensable degree within one year following active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis- Service Connection for a bilateral foot fungal infection disability

The Veteran contends that he has suffered from a bilateral foot fungal infection disability since his active military service. Specifically, he alleges that while in Vietnam, he was required to remain in wet boots and socks for days at a time without having the opportunity to dry them out. He also alleges that exposure to Agent Orange resulted in his current bilateral foot fungal infection disability. Therefore, he believes that he is entitled to service connection for his current bilateral foot fungal infection disability.

Under the authority granted by the Agent Orange Act of 1991, VA has determined that a positive association exists between exposure to herbicides and the subsequent development of certain, enumerated conditions which become manifest to a compensable degree within one year from service. The Veteran's current bilateral foot disability is not included in the enumerated list of conditions; therefore service connection on a presumptive basis is not warranted. See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board will now consider service connection on a direct basis.

In the instant case, the Veteran has a current diagnosis of bilateral tinea pedis, also referred to as "jungle rot". This diagnosis was most recently rendered during a VA examination conducted in March 2013. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The next requirement of direct service connection is that the Veteran must have suffered an in-service injury or disease. The Veteran contends that he was required to travel through rivers, rice paddies, and constant rain for 3 to 4 days at a time without the opportunity to change their wet boots and socks or allow them the proper time to dry out due to the possibility of an ambush overnight during his tour in the Republic of Vietnam. In light of the Veteran's combat duties in Vietnam as an infantryman, the Board will presume that the Veteran's allegations are true because it is consistent with his service and duties. Therefore, the second element of service connection is satisfied- an in-service injury or disease.

Therefore, this case turns upon the existence of the third requirement of service connection- a "nexus" or relationship between the Veteran's current bilateral jungle rot foot disability and his military service. In support of his claim for service connection for his bilateral hearing loss disability, the Veteran offered lay statements through credible testimony during the June 2009 Board hearing that his symptoms of itching, burning, and peeling of both feet have existed since service and were directly caused by wearing wet boots and socks for 3 to 4 days at a time while stationed in Vietnam. He explained that he wasn't able to take them off to allow the proper drying time because there was a possibility of a night ambush by the enemy.

The Veteran also submitted multiple written lay statements in June 2005 and December 2005 that collectively explain the wet conditions in Vietnam and the inability to allow his feet and boots to dry. 

The Board finds that the Veteran's testimony is credible because there is nothing in the record that directly contradicts his statements. However, while the Veteran is competent to report the symptoms that he experienced, he is not competent to diagnosis a bilateral jungle rot foot disability during service nor is he competent to provide the etiology of his current disability. The Veteran lacks the required knowledge and specialized skills to do so. 

Additionally, the Veteran submitted private medical evidence from Dr. S at SMA, Inc. in October 2006. Such evidence consisted of a note dated in July 2006 that confirmed that the Veteran was receiving treatment for chronic tinea pedis. It also included medical records from 2003 to 2006 which listed an assessment of tinea pedis, among other things, in July 2006. The note from neither Dr. S nor the medical records included an opinion positively relating the current diagnosis of tinea pedis to the Veteran's military service.

Review of the Veteran's service treatment records reveals a normal January 1963 enlistment exam, with no indication of a foot injury, complaint, or disability. He received treatment for a complaint of pain in both heels in February 1963 and was prescribed 20 minute hot soaks. The pain appeared to resolve without residuals as there are no other entries regarding such contained within the service treatment records. The Veteran's 1964 examination, two months after the complaint of heel pain, indicated that his feet were normal. His May 1967 separation examination also indicated that his feet were normal.

The Veteran's VA treatment records from the Las Vegas VAMC show that the Veteran complained of the medication, lamisil, for his feet in September 2005 and said that he would just live with the fungal changes on his feet, and that "Tinea" was listed as an assessment, among other things, in March 2006. An April 2008 Las Vegas HCS treatment record reveals a complaint of throbbing and aching in his feet and a notation of redness and peeling, however, the Veteran attributed such complaints to jumping out of helicopters and carrying heavy packs during service. It too listed "tinea" as an assessment and noted an intolerance to the prior lamisil medication.

The Veteran was afforded VA skin examinations in December 2007, December 2009, and March 2013 to determine the existence of a current bilateral foot fungal disability and, if present, the etiology of such. The December 2007 examiner reviewed the Veteran's reported medical history of his feet, performed a physical examination of his feet, and diagnosed bilateral tinea pedis. He opined that it was less likely than not related to his military service and reasoned that while the combination of occlusive type shoes, sweat, and warmth will predispose one to tinea pedis and be symptomatic, there were no complaints of symptoms in the service treatment records, medical records did not show the Veteran complaining of any symptoms on his feet until 2005 when he claimed it was jungle rot, and that consequently, it was difficult to attribute his current diagnosis to his previous military service without any evidence related to treatment. The December 2009 examiner reviewed the Veteran's claims file and September 2009 Board remand and performed a physical examination and diagnosed bilateral tinea pedis. He opined that it was less likely than not related to the Veteran's military service and reasoned that there were no complaints in service, that the Veteran's feet were normal during his separation examination, that it was approximately 40 years after service until the first record of a foot condition, that there was no objective evidence that indicates that a foot disability occurred during service or soon after, that the Veteran's post-service employment as a letter carrier for 16 years could have predisposed him to fungal infections of the feet, and that foot fungus is a not presumptive condition of Agent Orange exposure. Finally, the March 2013 examiner reviewed the Veteran's claims file and performed a physical examination of the Veteran's feet. The examiner diagnosed tinea pedis and opined that it was less likely than not related to military service because the service treatment records showed no evidence of any foot infection or treatment, the separation examination showed "normal" for skin and foot, review of the medical records for at least 20 years post service showed no foot infection, and that herbicide exposure has not been showed to cause "jungle rots".

In assessing the weight of the available evidence, the Board finds that the VA examinations and opinions consisted of the expertise, knowledge, and skills of licensed medical professionals, the required physical examination to determine the existence of a bilateral jungle rot foot disability, and well-reasoned rationale for the opinion provided, supported by the Veteran's relevant medical history, review of the claims file, and skill in thoroughly analyzing the test results. Also, unlike what the Veteran's lay evidence is capable of offering, the VA examiners provided definitive opinions as to the lack of a relationship between the current hearing bilateral tinea pedis disability and military service, which also addressed the apparent lapse of time and silence of complaints in the service treatment records.

As such, the Board finds that the VA medical opinions regarding the etiology of the Veteran's current bilateral tinea pedis disability to be highly probative and clearly outweighs the lay and private medical evidence provided by the Veteran.

For the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that there is a relationship between the Veteran's current bilateral tinea pedis disability and his military service. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Duties to Notify and Assist- Increased Rating

This appeal arises from the Veteran's disagreement with the December 2008 rating decision, which granted an evaluation increase to 50 percent for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, VA treatment records from the Las Vegas VAMC, reports of VA examinations from April 2013 and November 2008, and private medical records from Dr. G. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Further, VA provided the Veteran PTSD examinations in April 2013 and November 2008 addressing the diagnosis and severity of the Veteran's PTSD. The record reflects that the VA examiner on both occasions was a clinical psychologist that expressed familiarity with the Veteran's disability picture, conducted required examinations, answered all the questions posed in the examination requests, and rendered opinions that are well-reasoned and consistent with the evidence of record, when requested. Therefore, the VA examinations are deemed to be adequate for rating purposes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claims.

Merits of the Claim- Increased Rating

The Veteran contends that his current service-connected PTSD is manifested by symptoms which more nearly approximate an evaluation rating in excess of the current 70 rating assigned.

Law and Regulations- Increased Rating for PTSD

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Upon review, Diagnostic Code 9411 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule. Therefore, rating under another diagnostic code would not produce a different result.

The General Rating Formula for Mental Disorders provides, in pertinent part:

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 percent- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Analysis - Increased Rating for PTSD

Initially, the Board notes that all of the evidence in the veteran claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.

The Board notes that the Veteran appealed the December 2008 rating decision, which increased the evaluation rating for PTSD to 50 percent, effective October 6, 2008- the date of the claim for an increased rating. However, a subsequent June 2013 rating decision increased the evaluation rating for PTSD to 70 percent, effective October 6, 2008. Therefore, the Board will address whether an increased evaluation rating in excess of the currently assigned 70 percent rating is warranted for PTSD.

In support of his claim, the Veteran submitted private medical evidence from Dr. G in April 2009 which consisted of what appears to be an incomplete application benefits for unemployability. The evidence confirmed a primary diagnosis of PTSD and documented that the Veteran was released to return to employment in August 2004.

Review of the Veteran's VA treatment records reveals ongoing treatment for PTSD. A November 2008 mental health note indicated that there was not too much improvement, that it was the anniversary of Vietnam events, that the Veteran reported his prescribed medications for PTSD as being useful because he is calmer and has better temper control, that he feels sad, and that he experienced morbid thoughts but denied suicidal plans. A March 2009 mental health note reported that the Veteran's family member had recently passed away, that the Veteran was sad and admitted to having morbid thoughts and suicidal ideations, but that he denied any plans, that the Veteran reported the inability to sleep more than 3 hours per night due to several nightmares, and that his mood was dysphoric with appropriated affect. 2009 mental health notes indicate complaints of depression, social anxiety, seclusion, and paranoia, and noted that the Veteran reported feelings of a shortened future. They also show an improvement in the reported amount of nightmares from 2-3 times per week to just once per week, the Veteran was well groomed, not suicidal, he was given a depression screening in December 2009, which yielded negative results. The Veteran reported that his medications were allowing him to get more sleep and that he felt better and reported a trip to Disneyland with his grandkids. A March 2010 note reveals that the Veteran was unable about handle his paranoia at a public event and that he had returned to heavier drinking. The more recent VA treatment records from 2012 indicated ongoing treatment for stress, which is controlled by medication. 

The Veteran was afforded VA examinations in November 2008 and April 2013 to assess the severity of his service-connected PTSD. The November 2008 examiner noted a complaint of increased nightmares, sleep impairment, diminished interest in life activities, agitation, suicidal ideation, short term memory impairment, depression, flashbacks, concentration difficulty, intrusive and distressing memories of Vietnam, detachment from others, and that the Veteran cannot stand being around other people. The examiner also noted that there were no indications of impairment of his thought process or communication, no delusions or hallucinations, no sign of psychoses, and no obsessive behavior. A GAF score of 39 was recorded. The April 2013 examiner indicated that social and occupational impairment with reduced reliability and productivity existed, that the Veteran had infrequent contact with his male friends, that he enjoys driving in the country and attends church, that he suffered from weekly nightmares and a startled response, and that the Veteran's recorded GAF score was 55. The Veteran reported that he has experienced depression for approximately 20 years; however, it worsened with his cancer diagnosis. He described his depression as characterized by isolation and reduced motivation. He stated that he is occasionally free from emotional distress when distracted. He suffers from survivor guilt and he denied suicidal thoughts and indicated that he has never attempted to harm himself. The Veteran reported difficulty tolerating enclosed spaces and a fear of being assaulted, but denied obsessive-compulsive and psychotic symptoms.

While the Veteran is competent to report the symptomatology he is experiencing, a lay person, without supporting medical evaluation, is not competent to establish the level of severity of his psychiatric disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran lacks the required knowledge and education to make a clinical determination of worsening. The Veteran has not offered medical evidence which indicates a level of severity that warrants an evaluation rating in excess of the currently assigned 70 percent.

As stated above, an 100 percent evaluation for psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or name. See 38 C.F.R. § 4.130.

The VA examination reports do not tend to show this level of impairment. Specifically, delusions and hallucinations were denied, there was no gross impairment of thought processes or communication, the Veteran reported that he has never attempted to hurt himself, the examiners recorded that the Veteran was appropriately groomed and was capable of handling his own financial affairs. While some short term memory impairment was indicated, there was no indication that the Veteran did not know the names of his close relatives, he affirmatively reported his past occupations, and did not indicate that he did not know his own name. Finally, there was no total occupational and social impairment indicated. For example, although the Veteran reported that he could not stand being around people, he also reported that he enjoyed attending church, and a trip with his grandkids to Disneyland.  This contradicts total social impairment.  Therefore, the symptoms indicative of a 100 percent disability rating are not objectively demonstrated by the medical evidence of record.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous. The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned. Id. 

In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment. As such, the Board finds that a 100 percent evaluation rating is not warranted.

Following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's impairment, due to his service-connected PTSD, is contemplated by the 70 percent disability rating currently assigned. The overall disability picture is more consistent with that shown through medical evidence and more closely approximates the 70 percent rating. For the reasons stated herein, the Board finds that the Veteran's broad allegations of worsening and endurance of symptoms consistent with a higher disability rating have not been objectively demonstrated by the record as a whole, therefore, the VA examinations and treatment records are afforded greater probative weight than the Veteran's lay evidence.

Therefore, the Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 70 percent. See 38 C.F.R. § 4.7. 

Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal. For this reason, staged ratings are not applicable. See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, some of which include sleep impairment, mild memory problems, nightmares, suicidal ideation, and depression. The current 70 percent rating contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a bilateral tinea pedis disability is denied.

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


